        Case 2:18-cv-02880-NIQA Document 212 Filed 07/02/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHRYN GAY                                       :          CIVIL ACTION
          Plaintiff                                :
                                                   :          NO. 18-2880
                v.                                 :
                                                   :
 CHILDREN’S HOSPITAL OF                            :
 PHILADELPHIA et al.,                              :
           Defendants                              :

                                             ORDER
       AND NOW, this 2nd day of July 2021, it is hereby ORDERED that this matter is listed for

a trial date certain on Monday, February 14, 2022, at 10:00 A.M., with jury selection to be done

on Friday, February 11, 2022, in Courtroom 8B, US Courthouse, Philadelphia, PA. The trial is

expected to last three (3) days. Counsel and all parties are to be prepared to commence trial as

scheduled. All counsel are hereby attached for trial.



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
